 

--------------------------------------------------------------------------------

Exhibit 10.1
 


FORM OF SUPPORT AGREEMENT
 
THIS SUPPORT AGREEMENT (this “Agreement”) is made the 23rd day of December, 2010
between THE PERSONS NAMED ON THE SIGNATURE PAGES HERETO (each such person a
“Seller” and collectively the “Sellers”) and Magnum Hunter Resources
Corporation, a corporation existing under the laws of Delaware (the “Acquiror”).
 
WHEREAS each of the Sellers is the legal and beneficial owner of common shares,
no par value (“Company Shares”), and/or options to acquire Company Shares
(“Company Options”) of NGAS Resources, Inc., a corporation existing under the
laws of British Columbia (the “Company”);
 
AND WHEREAS the Acquiror is contemporaneously herewith entering into an
arrangement agreement with the Company (the “Arrangement Agreement”), which
provides for, among other things, the Acquiror acquiring all of the outstanding
Company Shares pursuant to a plan of arrangement under the BCBCA (the
“Arrangement”) on and subject to the terms and conditions of the Arrangement
Agreement;
 
AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
each Seller (i) to vote or cause to be voted the Subject Securities (as defined
in Section 2.2) in favor of the Arrangement and any other matter that could
reasonably be expected to facilitate the Arrangement, and (ii) to abide by the
restrictions and covenants set forth herein;
 
AND WHEREAS the Acquiror is relying on the covenants, representations and
warranties of each Seller set forth in this Agreement in connection with the
execution and delivery of the Arrangement Agreement by the Acquiror;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby covenant and agree as follows:
 
ARTICLE 1
 
INTERPRETATION
 
1.1           All capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to them in the Arrangement Agreement.
 
1.2           In this Agreement, unless otherwise expressly stated or the
context otherwise requires:
 
(a)           references to “herein”, “hereby”, “hereunder”, “hereof” and
similar expressions are references to this Agreement and not to any particular
Section of or Schedule to this Agreement;
 
(b)           references to a “Section”, “clause” or a “Schedule” are references
to a Section of or clause of or Schedule to this Agreement;
 

 
1

--------------------------------------------------------------------------------

 



 
(c)           words importing the singular shall include the plural and vice
versa, and words importing gender shall include the masculine, feminine and
neuter genders;
 
(d)           the use of headings is for convenience of reference only and shall
not affect the construction or interpretation hereof;
 
(e)           if the date on which any action is required to be taken hereunder
by any of the parties is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day;
 
(f)           a period of Business Days is to be computed as beginning on the
day following the event that began the period and ending at 4:00 p.m.
(Vancouver, British Columbia time) on the last day of the period if the period
is a Business Day or at 4:00 p.m. on the next Business Day if the last day of
the period does not fall on a Business Day;
 
(g)           the terms “material” and “materially” shall, when used in this
Agreement, be construed, measured or assessed on the basis of whether the matter
would materially affect a party and its affiliates, taken as a whole;
 
(h)           references to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislation provision substituted therefor and all regulations, rules and
interpretations issued thereunder or pursuant thereto;
 
(i)           references to any agreement or document shall be to such agreement
or document (together with the schedules and exhibits attached thereto), as it
may have been or may hereafter be amended, modified, restated or waived from
time to time;
 
(j)           wherever the term “includes” or “including” is used, it shall be
deemed to mean “includes, without limitation” or “including, without
limitation”, respectively; and
 
(k)           references to the “knowledge of the Seller” mean the actual
knowledge or awareness, after due inquiry, of a Seller, including where
applicable the officers and managing directors of such Seller, and any other
person in an equivalent position with such Seller.
 
ARTICLE 2
 
AGREEMENT TO VOTE
 
2.1           Subject to the terms and conditions of this Agreement, each Seller
hereby irrevocably and unconditionally covenants and agrees from the date hereof
until the earlier of (i) the Effective Time, and (ii) the termination of this
Agreement pursuant to Article 6:
 
(a)           to vote or to cause to be voted the Seller’s Subject Securities
(as defined below) at the Company Meeting (or any adjournment or postponement
thereof) in favor of the Arrangement, including the Arrangement Resolution, and
in favor of any other matter to be considered by the Company Shareholders at the
Company Meeting which is reasonably necessary for the consummation of the
Arrangement, including in connection with any separate vote of any sub-group of
the Company Shareholders or other Company security holders that may be required
to be taken and of which sub-group the Seller forms a part.  The Seller will
also cause the Subject Securities to be counted as present for purposes of
establishing a quorum at any such Company Meeting;
 

 
2

--------------------------------------------------------------------------------

 

(b)           to vote or cause to be voted the Seller’s Subject Securities
against any Acquisition Proposal and/or any matter that is inconsistent with the
Arrangement Agreement or the Arrangement or could reasonably be expected to
delay, prevent, impede or frustrate the successful completion of the
Arrangement;
 
(c)           no later than 15 Business Days prior to the Company Meeting, to
deliver or cause to be delivered to the Acquiror or to the Company’s transfer
agent  (with a copy to the Acquiror) a duly executed proxy (or other appropriate
voting instrument) in favor of (and in form reasonably satisfactory to) the
Acquiror or its designee, with full power of substitution (and accompanied by
such other documents establishing such Seller’s authority as the Acquiror may
reasonably request), to attend, vote and otherwise act for and on behalf of such
Seller in respect of its Subject Securities and in respect of all matters which
may come before a meeting of the Company Shareholders relating to the
Arrangement in accordance with Section 2.3 (and any meeting of a sub-group of
Company Shareholders or other Company security holders at which there may be a
separate vote in connection with the Arrangement), and such proxy (or other
voting instrument) shall not be revoked unless this Agreement is terminated
pursuant to Article 6 prior to the exercise of such proxy (or other voting
instrument);
 
(d)           not to exercise any rights of a Company Shareholder to dissent
pursuant to applicable Law in respect of the Arrangement, the Interim Order, the
Final Order or otherwise in connection with the Arrangement, in each case as
such may be amended or varied at any time prior to the Effective Time; and
 
(e)           to cause the Seller’s Subject Securities to be counted as present
for purposes of establishing a quorum and (A) to vote, or cause to be voted, the
Seller’s Subject Securities against, and (B) to not otherwise support, in each
case, any: (i) liquidation, dissolution, recapitalization, merger, amalgamation,
acquisition, strategic alliance, business combination, take-over bid, sale of
material assets (or any lease, long-term supply agreement or other arrangement
having the same economic effect as a sale), any material issue or sale of
treasury shares or rights or interests therein or thereto, or similar
transactions or series of transactions involving the Company or any of its
Subsidiaries, or a proposal to do any of the foregoing, excluding the
Arrangement; (ii) change in the capitalization of the Company as of the date
hereof, amendment of the Company’s articles or notice of articles or other
proposal or transaction involving the Company or change in any manner the voting
rights of the Company Shares or any other securities of the Company; (iii)
material change in the corporate structure or business of the Company or its
Subsidiaries; (iv) any action, proposal, transaction or agreement that is
intended, or could reasonably be expected, or the effect of which could
reasonably be expected, to result in a breach in any respect of any covenant,
agreement, representation, warranty or any other obligation of the Company under
the Arrangement Agreement or of Seller under this Agreement; and (v) action,
agreement, transaction or proposal that might reasonably be regarded as being
directed towards or likely to prevent or delay the Company Meeting or the
successful completion of the Arrangement or any other transactions reasonably
necessary for the consummation of the Arrangement, at any meeting of Company
Shareholders.
 

 
3

--------------------------------------------------------------------------------

 

2.2           As used in this Agreement, the term “Subject Securities” means the
Company Shares (including Company Shares issuable pursuant to the exercise of
any Company Option) and any Company Option or other securities of the Company
that are beneficially owned, or in respect of which the voting is, directly or
indirectly, controlled or directed by each Seller, as constituted at the date
hereof, listed immediately under the Seller’s signature hereto and includes:
 
(a)           all of the Company Shares and Company Options that may become
beneficially owned, or in respect of which the voting may become, directly or
indirectly, controlled or directed by the Sellers after the date hereof and
prior to the Effective Time, including all of the Company Shares issued pursuant
to any convertible security of the Company owned by the Sellers or which may
otherwise be acquired by the Sellers after the date hereof and prior to the
Effective Time; and
 
(b)           any other voting securities of the Company that may result from a
reclassification, conversion, consolidation, subdivision or exchange of, or
distribution or dividend on, such shares or capital reorganization of the
Company and all other securities exercisable, convertible or exchangeable into
any of the foregoing.  For the avoidance of doubt, any Company Shares for which
a Seller has been appointed by a Company Shareholder (but not another Seller) as
attorney-in-fact and proxy, shall not be deemed Subject Securities.
 
2.3           Each Seller hereby appoints the Acquiror or its designee as
attorney-in-fact (which appointment is unconditional, irrevocable and coupled
with an interest) with full power of substitution and resubstitution, during and
for the term of this Agreement, as Seller’s true and lawful attorney-in-fact and
proxy for and in Seller’s name, place and stead, to vote (or to instruct
nominees or record holders to vote) all the Subject Securities that Seller owns
beneficially or of record at the time of such vote, at any annual, special or
adjourned or postponed meeting of the shareholders of the Company (and this
appointment will include the right to sign on behalf of Seller as Seller’s
attorney in fact to any consent, certificate or other document relating to the
Company that may be required or permitted by Applicable Law) in respect of any
of the matters referred to in Section 2.1, and if, pursuant to this power of
attorney, the Acquiror has executed and not revoked a proxy in respect of a
meeting for the Subject Securities which proxy has been accepted by the Company,
then in such circumstances the Seller shall not be responsible for voting under
Sections 2.1(a), 2.1(b) and 2.1(e).
 
2.4           Seller hereby affirms that this proxy and power of attorney as set
forth in Section 2.3 are irrevocable and coupled with an interest sufficient to
support an irrevocable proxy under Applicable Law.  Seller hereby further
affirms that the irrevocable proxy set forth in Section 2.3 is given in
connection with, and granted in consideration of and as an inducement to,
Acquiror entering into the Arrangement Agreement and such proxy is given to
secure the performance of the duties of Seller under this Agreement.  Seller
represents and warrants that any proxies or powers of attorney heretofore given
in respect of Seller’s Subject Securities that may still be in effect are not
irrevocable and Seller hereby revokes all and any other proxies and powers of
attorney with respect to the Subject Securities that Seller may have heretofore
made or granted.  If for any reason the proxy granted herein is found by a court
of competent jurisdiction to not be irrevocable, then Seller agrees to vote the
Subject Securities in accordance with Section 2.1 above as instructed by
Acquiror in writing.  The parties agree that the foregoing is a voting
agreement. For Subject Securities as to which Seller is the beneficial but not
the record owner, Seller shall take all necessary actions to cause any record
owner of such Subject Securities to grant to Acquiror an irrevocable proxy to
the same effect as that contained herein.
 

 
4

--------------------------------------------------------------------------------

 

ARTICLE 3
 
CERTAIN COVENANTS OF THE SELLERS
 
3.1           Each Seller hereby covenants and irrevocably agrees that it shall,
from the date hereof until the earlier of (i) the termination of this Agreement
pursuant to Article 6 and (ii) the Effective Time, except in accordance with the
provisions of this Agreement:
 
(a)           not, directly or indirectly, through any of its affiliates or
representatives, (i) initiate, solicit, or knowingly encourage inquiries or
proposals with respect to an Acquisition Proposal other than from Acquiror, (ii)
engage in any discussions or negotiations concerning, or provide any
confidential information or data to any Third Party in connection with an
Acquisition Proposal (except to notify such Person as to the existence of the
provisions of Section 6.8 of the Arrangement Agreement), or knowingly take any
other action with the purpose or intention of facilitating any other inquiries
or the making of any proposal that constitutes, or that reasonably may be
expected to lead to, any Acquisition Proposal, or (iii) except as permitted by
Section 6.8(g) of the Arrangement Agreement, enter into any agreement (other
than a confidentiality agreement permitted by Section 6.8(b) of the Arrangement
Agreement) with respect to any Acquisition Proposal or approve or resolve to
approve any Acquisition Proposal; provided, however, that each Seller may, and
may authorize and permit any representative of such Seller to, take any actions
to the extent the Company is permitted to take such actions under Section 6.8 of
the Arrangement Agreement, including providing non-public information to, and
participating in discussions or negotiations with, any person if at such time
such Seller has been notified by the Company that the Board of Directors of the
Company is permitted to take such actions in accordance with Section 6.8 of the
Arrangement Agreement;
 
(b)           immediately cease and cause to be terminated all existing
discussions and negotiations, if any, with any person or group or any
representatives of any person or group (other than Acquiror) conducted before
the date of this Agreement with respect to any Acquisition Proposal;
 
(c)           promptly (and, in any event, within one Business Day) (i) notify
Acquiror of the existence of any proposal, discussion, negotiation or inquiry
received by the Seller with respect to any Acquisition Proposal, the material
terms and conditions of any proposal, discussion, negotiation or inquiry that it
may receive and the identity of the Person making such proposal or inquiry, and
any modification of or amendment thereto and (ii) provide Acquiror a copy of any
such proposal or inquiry and any modification of or amendment thereto.  The
Seller will keep Acquiror reasonably apprised of any related developments,
discussions, and negotiations;
 

 
5

--------------------------------------------------------------------------------

 

(d)           not option, sell, transfer, pledge, encumber, grant a security
interest in, hypothecate or otherwise convey or enter into any agreement to do
any of the foregoing or enter into any forward sale, repurchase agreement or
other monetization transaction with respect to any of the Subject Securities, or
any right or interest therein (legal or equitable), to any person or group or
agree to do any of the foregoing;
 
(e)           not grant or agree to grant any proxy, power of attorney or other
right to vote the Subject Securities, or enter into any voting agreement, voting
trust, vote pooling or other agreement with respect to the right to vote, call
meetings of Company Shareholders or give consents or approvals of any kind with
respect to any of the Subject Securities;
 
(f)           not requisition or join in any requisition of any meeting of
Company Shareholders without the prior written consent of the Acquiror, or vote
or cause to be voted any of the Subject Securities in respect of any proposed
action by the Company or its Sellers or affiliates or any other person or group
in a manner which might reasonably be regarded as likely to prevent or delay the
successful completion of the Arrangement or the other transactions contemplated
by the Arrangement Agreement and this Agreement or have a Company Material
Adverse Effect;
 
(g)           not commit any act that could restrict or affect Seller’s legal
power, authority or right to vote any or all of the Subject Securities then
owned of record or beneficially by Seller or otherwise prevent or disable Seller
from performing any of Seller’s obligations under this Agreement;
 
(h)           not do indirectly that which it may not do directly by the terms
of this Article 3 or take any other action of any kind, directly or indirectly,
which might reasonably be regarded as likely to reduce the success of, or delay
or interfere with the completion of, the Arrangement and the other transactions
contemplated by the Arrangement Agreement and this Agreement;
 
(i)           not take any action that would make any representation or warranty
of Seller contained herein untrue or incorrect in any material respect or would
reasonably be expected to have the effect of preventing, impeding or interfering
with or adversely affecting the performance by the Seller of its obligations
under or contemplated by this Agreement;
 
(j)           if Seller is an individual, cause his or her spouse or registered
domestic partner, as applicable, to execute and deliver a separate consent and
agreement in the form attached as Exhibit A hereto;
 
(k)           exercise any of the in-the-money Company Options upon the request
of Acquiror on or before the Business Day following such request unless
otherwise specified by Acquiror in writing;
 
(l)           hereby authorize the Company or its counsel to, notify the
Company’s transfer agent that there is a stop transfer order with respect to all
of the Subject Securities (and that this Agreement places limits on the voting
and transfer of such Subject Securities); and
 

 
6

--------------------------------------------------------------------------------

 

(m)           upon reasonable request of Acquiror, execute and deliver such
additional documents and take such further actions as may be necessary or
desirable to carry out the provisions of this Agreement.
 
3.2           Seller understands and agrees that if Seller attempts to transfer,
vote or provide any other Person with the authority to vote any of the Subject
Securities other than in compliance with this Agreement, the Company shall not,
and Seller hereby unconditionally and irrevocably instructs the Company to not,
(i) permit any such transfer on its books and records, (ii) issue (A) book entry
shares or (B) a new certificate representing any of the Subject Securities or
(iii) record such vote unless and until Seller shall have complied in all
respects with the terms of this Agreement.
 
3.3           Seller agrees that it shall not, and shall cause each of its
affiliates not to, become a member of a “group” (as that term is used in Section
13(d) of the Exchange Act) that Seller or such affiliate is not currently a part
of and that has not been disclosed in a filing with the SEC prior to the date
hereof (other than as a result of entering into this Agreement) with respect to
any Company Shares or any other voting securities of the Company for the purpose
of opposing or competing with the transactions contemplated by the Arrangement
Agreement.
 
3.4           Notwithstanding Section 3.1, each Seller who is a director or
officer of the Company shall be entitled to exercise, and comply with, his or
her fiduciary duties in his or her capacity as director or officer of the
Company and not be in breach of this Agreement.
 
3.5           If a Superior Proposal is made, each Seller hereby agrees that it
shall continue to support the Arrangement and comply with its obligations
hereunder, including not withdrawing or revoking the proxy or power of attorney
referred to in Sections 2.1(b) and 2.3, respectively, in respect of the Subject
Securities.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
4.1           Each Seller represents, warrants and, where applicable, covenants
to the Acquiror as follows and acknowledges that the Acquiror is relying upon
these representations, warranties and covenants in connection with the entering
into of this Agreement and the Arrangement Agreement:
 
(a)           Seller is the record and beneficial owner of, and has good title
to, the Subject Securities, free and clear of any mortgage, pledge,
hypothecation, rights of others, claim, security interest, charge, encumbrance,
title defect, title retention agreement, voting trust agreement, interest,
option, lien, charge or similar restriction or limitation (including any
restriction on the right to vote or transfer any of the Subject Securities),
except as may be provided for in this Agreement;
 
(b)           in the case of a Seller which is a corporate body, such Seller has
been duly formed and is validly existing under the laws of its jurisdiction of
formation or incorporation;
 

 
7

--------------------------------------------------------------------------------

 

(c)           Seller has full legal right and capacity to execute and deliver
this Agreement, to perform Seller’s obligations hereunder and to consummate the
transactions contemplated by this Agreement;
 
(d)           this Agreement has been duly executed and delivered by Seller and,
assuming the due authorization, execution and delivery by the Acquiror,
constitutes a legal, valid and binding obligation, enforceable by the Acquiror
against Seller in accordance with its provisions, subject to bankruptcy,
insolvency and other applicable Laws affecting creditor’s rights generally and
general principles of equity, and no other proceedings on its part are necessary
to authorize this Agreement and the performance of Seller’s obligations
hereunder;
 
(e)           (i) Seller is the beneficial owner of, or controls or directs the
voting rights in respect of, the Subject Securities listed immediately under
Seller’s name on the signature pages hereto, and (ii) the only Company Shares,
Company Options or other securities of the Company beneficially owned, or over
which control or direction is exercised by Seller are those listed immediately
under Seller’s name on the signature pages hereto;
 
(f)           Seller has the sole right to vote all the Subject Securities
listed immediately under the Seller’s name on the signature pages hereto and all
such Subject Securities shall, immediately prior to the Effective Time, be
beneficially owned solely by Seller with good and marketable title thereto, free
and clear of any and all mortgages, liens, charges, restrictions, security
interests, adverse claims, pledges, encumbrances and demands or rights of others
of any nature or kind whatsoever;
 
(g)           no individual or entity has any agreement or option, or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase, acquisition or transfer from Seller of
any of the Subject Securities or any interest therein or right thereto,
including any right to vote, except the Acquiror pursuant to this Agreement;
 
(h)           none of the execution and delivery by Seller of this Agreement or
the completion or performance of the transactions contemplated hereby or the
compliance with the obligations hereunder by Seller will result in a breach of
(i) the governing documents of Seller, if applicable; (ii) any agreement or
instrument to which Seller is a party or by which Seller or any of Seller’s
property or assets is bound; or (iii) any judgment, decree, order or award of
any Governmental Authority with respect to Seller, except, in the case of (ii)
and (iii), such breaches which could not, individually or in the aggregate,
impair the ability of Seller to perform its obligations under this Agreement or
otherwise delay Seller in performing such obligations;
 
(i)           there are no legal proceedings in progress or pending before any
Governmental Authority, or, to the knowledge of Seller, threatened, against
Seller or Seller’s affiliates that would adversely affect in any manner Seller’s
ability to enter into this Agreement and to perform its obligations hereunder;
 
(j)           neither the execution and delivery of this Agreement nor the
performance by Seller of Seller’s respective obligations hereunder will violate
any Applicable Law;
 

 
8

--------------------------------------------------------------------------------

 

(k)           no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Arrangement Agreement based
upon arrangements made by or on behalf of Seller that is or will be payable by
the Company or any of its Subsidiaries (other than as disclosed in Section 3.36
of the Arrangement Agreement);
 
(l)           Seller agrees that it is a sophisticated party with respect to the
Subject Securities and has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
transactions contemplated by this Agreement and has independently and without
reliance upon the Acquiror and based on such information as Seller has deemed
appropriate, made Seller’s own analysis and decision to enter into this
Agreement.  Seller acknowledges that the Acquiror has not made and nor does it
make any representation or warranty, whether express or implied, of any kind or
character except as expressly set forth in this Agreement; and
 
(m)           Seller understands and acknowledges that Acquiror is entering into
the Arrangement Agreement in reliance upon Seller’s execution and delivery of
this Agreement and the representations, warranties and covenants contained
herein.
 
4.2           The representations and warranties of each of Sellers contained in
this Agreement shall survive the execution and delivery of this Agreement and
shall expire and be terminated and extinguished on the earliest to occur of the
Effective Date and the date of termination of this Agreement in accordance with
Article 6.
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
 
5.1           The Acquiror represents, warrants and, where applicable, covenants
to each Seller as follows and acknowledges that each of the Sellers is relying
upon these representations, warranties and covenants in connection with the
entering into of this Agreement:
 
(a)           the Acquiror has been duly formed and is validly existing under
the laws of its jurisdiction of incorporation and has the requisite corporate
power and authority to conduct its business as it is now being conducted and to
execute and deliver this Agreement and to perform its obligations hereunder;
 
(b)           the execution and delivery of this Agreement by the Acquiror and
the performance by it of its obligations hereunder have been duly authorized by
its respective board of directors and no other corporate proceedings on its part
are necessary to authorize this Agreement and the performance of its obligations
hereunder;
 
(c)           this Agreement has been duly executed and delivered by the
Acquiror and, assuming the due authorization, execution and delivery by each
Seller, constitutes a legal, valid and binding obligation, enforceable by
Sellers against the Acquiror in accordance with its terms, subject to
bankruptcy, insolvency and other applicable Laws affecting creditor’s rights
generally and general principles of equity; and
 

 
9

--------------------------------------------------------------------------------

 

(d)           none of the execution and delivery by the Acquiror of this
Agreement or the completion or performance of the transactions contemplated
hereby or the compliance with the obligations hereunder by the Acquiror will
result in a breach of (i) the governing documents of the Acquiror; (ii) any
agreement or instrument to which the Acquiror is a party or by which the
Acquiror or any of the Acquiror’s property or assets is bound; or (iii) any
judgment, decree, order or award of any Governmental Authority with respect to
the Acquiror, except, in the case of (ii) and (iii), such breaches which could
not, individually or in the aggregate, impair the ability of the Acquiror to
perform its obligations under this Agreement or otherwise delay the Acquiror in
performing such obligations.
 
5.2           The representations and warranties of the Acquiror contained in
this Agreement shall survive the execution and delivery of this Agreement and
shall expire and be terminated and extinguished on the earliest to occur of the
Effective Date and the date of termination of this Agreement in accordance with
Article 6.
 
ARTICLE 6
 
TERMINATION
 
6.1           This Agreement may be terminated by the Acquiror by notice in
writing to each Seller if:
 
(a)           any of the Sellers has not complied in all material respects with
its covenants to the Acquiror contained herein;
 
(b)           the Company has not complied in all material respects with its
covenants, agreements and representations and warranties to and with the
Acquiror under the Arrangement Agreement; or
 
(c)           any of the representations and warranties of any of the Sellers
contained herein is untrue or inaccurate in any material respect;
 
provided that at the time of such termination the Acquiror is not in material
default of its obligations under this Agreement.
 
6.2           This Agreement may be terminated by any Seller by notice in
writing to the Acquiror if:
 
(a)           the Acquiror has not complied in all material respects with its
covenants and agreements to and with the Sellers contained herein; or
 
(b)           any of the representations and warranties of the Acquiror
contained herein is untrue or inaccurate in any material respect;
 
provided that at the time of such termination none of the Sellers is in material
default of its obligations under this Agreement.
 
6.3           This Agreement shall automatically terminate on the earliest to
occur of:
 

 
10

--------------------------------------------------------------------------------

 

(a)           the termination of the Arrangement Agreement in accordance with
Article 8 of the Arrangement Agreement, provided that such termination is not
due to a breach of the Arrangement Agreement by the Company or of this Agreement
by a Seller;
 
(b)           the completion of the Arrangement; and
 
(c)           March 31, 2011, or April 15, 2011, as contemplated by Section 6.20
of the Arrangement Agreement.
 
6.4           This Agreement may be terminated as between the Acquiror and a
Seller on the date upon which the Acquiror and such Seller mutually agree to
terminate this Agreement.
 
6.5           In the case of any termination of this Agreement pursuant to
Sections 6.1, 6.2, or 6.3, and in the case of a termination with respect to all
of the Sellers, pursuant to Section 6.4, this Agreement shall terminate and be
of no further force or effect.  Notwithstanding anything else contained herein,
such termination shall not relieve any party from liability for any breach of
its obligations or non-compliance with the terms and conditions of this
Agreement by such party prior to such termination.
 
ARTICLE 7
 
DISCLOSURE
 
Except as required by applicable Laws or by any Governmental Authority or in
accordance with the requirements of any stock exchange, Sellers shall not make
any public announcement or statement with respect to this Agreement without the
approval of the Acquiror, which shall not be unreasonably withheld or
delayed.  A copy of this Agreement may be provided to the directors of the
Company.  Acquiror may disclose the existence and terms of this Agreement.
 
ARTICLE 8
 
GENERAL
 
8.1           This Agreement shall become effective as among the Acquiror and a
Seller concurrently upon the last to occur of (i) the execution and delivery of
the Arrangement Agreement by the Company and the Acquiror and (ii) the execution
and delivery hereof by the Acquiror and such Seller.
 
8.2           The rights and obligations of each Seller under this Agreement
shall be several and not joint with the other Sellers.
 
8.3           Each of the Sellers and the Acquiror shall, from time to time,
promptly execute and deliver all such further documents and instruments and do
all such acts and things as the other party may reasonably require to
effectively carry out the intent of this Agreement.
 
8.4           This Agreement shall not be assignable by any party without the
prior written consent of the other parties.  This Agreement shall be binding
upon and shall enure to the benefit of and be enforceable by each of the parties
hereto and their respective successors and permitted assigns.
 
 
 
11

--------------------------------------------------------------------------------

 
 
8.5           Time shall be of the essence of this Agreement.
 
8.6           Any notice or other communication required or permitted to be
given hereunder shall be sufficiently given if in writing, delivered or sent by
telecopier or facsimile transmission:
 
(a)           in the case of each Seller, at the telecopier or facsimile number
or address set out immediately under the Seller’s name on the signatures pages
hereto:
 
(b)           in the case of the Acquiror:
 
Magnum Hunter Resources Corporation
777 Post Oak Blvd, Suite 910
Houston, Texas 77056
Attention:  Paul M. Johnston,
Senior Vice President and General Counsel
Facsimile No.:   (832) 369-6992
Email Address: pjohnston@magnumhunterresources.com
 
with copies (which shall not constitute notice) to
 
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Facsimile No.:  (214) 855-8200
Attention:  David E. Morrison
 
(c)           at such other address as the party to which such notice or other
communication is to be given has last notified the party giving the same in the
manner provided in this Section 8.6 and if so given shall be deemed to have been
received on the date of such delivery or sending (or, if such day is not a
Business Day, on the next following Business Day).
 
8.7           This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
Province of British Columbia and the federal laws of Canada applicable therein.
 
8.8           Each of the parties hereto agrees with the others that: (i) money
damages would not be a sufficient remedy for any breach of this Agreement by any
of the parties; (ii) in addition to any other remedies at law or in equity that
a party may have, such party shall be entitled to seek equitable relief,
including injunction and specific performance, in addition to any other remedies
available to the party, in the event of any breach of the provisions of this
Agreement; and (iii) any party that is a defendant or respondent shall waive any
requirement for the securing or posting of any bond in connection with such
remedy.  Each of the parties hereby consents to any preliminary applications for
such relief to any court of competent jurisdiction.  The prevailing party shall
be reimbursed for all costs and expenses, including reasonable legal fees,
incurred in enforcing the other party’s obligations hereunder.  Such remedies
shall not be deemed to be exclusive remedies for the breach of this Agreement
but shall be in addition to all other remedies at law or in equity.
 
 
 
12

--------------------------------------------------------------------------------

 
 
8.9           If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not irremediably affected in any manner
materially adverse to any party hereto.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
according to their original tenor to the extent possible.
 
8.10           This Agreement constitutes the entire agreement and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof.
 
8.11           This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument, and it shall not be
necessary in making proof of this Agreement to produce more than one
counterpart.
 
 
[The rest of this page is intentionally left blank.]
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 
 

 
MAGNUM HUNTER RESOURCES CORPORATION
 

By:                                                                        
Name: Ronald D. Ormand
Title:  Executive Vice President and
Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 

[Signature page to the Support Agreement]
 
14

--------------------------------------------------------------------------------

 

Irrevocably accepted and agreed to this _____ day of December, 2010.
 
SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  William S. Daugherty
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                               



 
SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  D. Michael Wallen
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                    



 
SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  Michael P. Windisch
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                   



 

 
15

--------------------------------------------------------------------------------

 



SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  William G. Barr III
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                   



 
SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  Thomas F. Miller
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                   



 
SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  James K. Klyman
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                   



 
SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  Steve U. Morgan
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                   



 

 
16

--------------------------------------------------------------------------------

 



SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  Paul R. Ferretti
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                   



 
SIGNED, SEALED and DELIVERED
)
 
in the presence of:
)
   
)
   
)
 
Witness
)
Name:  B. Allen Connell
 
)
Address:
 
)
     
Company Shares:                                                     
Company Options:                                                   


 
17

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF SPOUSAL CONSENT
 
Dated December ___, 2010
 
Reference is hereby made to that certain Support Agreement (the “Agreement”)
dated as of the date hereof by and among Acquiror and Seller (as hereinafter
defined).  Capitalized terms used herein but not otherwise defined shall have
the meaning ascribed thereto in the Agreement.
 
This Spousal Consent is being delivered pursuant to Section 3.1(j) of the
Agreement, a copy of which has been provided to the undersigned
(“Spouse”).  Spouse, as the spouse or registered domestic partner of
______________________ (“Seller”), consents to all of the provisions of the
Agreement and to the extent that Spouse may lawfully do so, Spouse confirms that
Seller may act alone with respect to all matters in connection with the
Agreement.  Spouse also confirms that Seller may enter into agreements pursuant
to the Agreement and consent to and execute amendments thereof, without further
signature or consent of, or notice to, Spouse.  Spouse further agrees that
he/she will not take any action to oppose or otherwise hinder the operation of
the provisions of the Agreement and the transactions contemplated by the
Agreement.
 
To the extent of any property interest that Spouse may have in Seller’s Subject
Securities, Spouse consents to be bound by the terms of the Agreement.
 


 
 

      Name of Spouse:

 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------